DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16096471 has claims 1-24 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub. No. US 2018/0332577 A1; hereinafter Yang) in view of Chen et al. (Pub. No. US 2017/0181155 A1; hereinafter Chen).
Regarding claims 1 and 8, Yang discloses a wireless device operable to transmit uplink control information (UCI) on grant-free resources, the wireless device comprising processing circuitry (See ¶0120, one or more application specific integrated circuits (ASICs)) comprising: reserving a subset of time/frequency resources of a grant-free uplink channel for transmitting UCI; (See ¶0091, Low latency based signal transmission; only a PUSCH (hereinafter, SPS PUSCH) transmitted in a semi-persistent scheduling (SPS) scheme without a dynamic UL grant; See ¶0098-0100, reserved-PUSCH related operation in a situation where only UCI exists without UL-SCH data; Only UCI signals may be mapped to all symbols / REs (except DMRS transmission symbols / REs) constituting the reserved-PUSCH, regardless of the aperiodic CSI and periodic CSI); See ¶0102, (2) reserved-PUSCH related operation in the presence of both UL-SCH data and UCI)  
	However, Yang fails to disclose determining the wireless device has UCI to transmit on the SPS channel, transmitting the UCI to the network node in the subset of time/frequency resources.
Chen discloses determining the wireless device has UCI to transmit on the SPS channel, (See ¶0088, If UE 115-a does have UL traffic, there is a possibility that the SPS resources 210-a may be shared by UE 115-b (e.g., SPS resources 210-a may be the same as or overlap with SPS resources 210-b); if UE 115-a transmits the SPS PUSCH, the UCI may be transmitted on PUSCH) transmitting the UCI to the network node in the subset of time/frequency resources. (See ¶0088, If UE 115-a does have UL traffic, there is a possibility that the SPS resources 210-a may be shared by UE 115-b (e.g., SPS resources 210-a may be the same as or overlap with SPS resources 210-b); if UE 115-a transmits the SPS PUSCH, the UCI may be transmitted on PUSCH; See ¶0003, multiple users by sharing the available system resources (e.g., time, frequency, and power))

Regarding claims 2 and 9, Yang discloses upon determining the wireless device does not have UCI to transmit on the grant-free uplink channel, transmitting user data in the reserved subset of time/frequency resources. (See ¶0100, UE determines whether the reserved-PUSCH is available (i.e., reserved-PUSCH configuration/activation or release) depending on absence of UCI as well as presence of UL-SCH data)
	Regarding claims 3 and 10,  Yang discloses upon determining the wireless device does not have UCI to transmit on the grant-free uplink channel, not transmitting user data in the reserved subset of time/frequency resources. (See ¶0100, UE determines whether the reserved-PUSCH is available (i.e., reserved-PUSCH configuration/activation or release) depending on absence of UCI as well as absence of UL-SCH data)
	Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen and, further in view of Chen et al. (Pub. No. US 2016/0353430 A1; hereinafter Chen2).
Regarding claims 4 and 11, Yang discloses Chen discloses receiving configuration information for transmitting UCI, the configuration information comprising at least one of the subset of time/frequency resources to reserve for transmitting UCI,
Chen discloses receiving configuration information for transmitting UCI, the configuration information comprising at least one of the subset of time/frequency resources to reserve for transmitting UCI, (See ¶0003, multiple users by sharing the available system resources (e.g., time, frequency, and power; See ¶0046, whether to use individually granted resources or contention-based SPS PUSCH may be based on an explicit or implicit indication; See ¶0089, RRC signaling, including RRC signaling received during configuration, may explicitly indicate that the SPS PUSCH)
However, Yang in view of Chen fails to disclose UCI payload size, and UCI type.
Chen2 discloses UCI payload size, and UCI type. (See ¶0092, payload size and UCI types of the UCI may be identified based at least in part on at least one of an RRC configuration)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yang in view of Chen to include configuration information received includes payload size and UCI types. The motivation to combine is help ensure that UCI performance targets are met, the amount of resources allocated for UCI on a PUSCH may be allocated conservatively (See ¶0072).
Regarding claims 5 and 12, Yang fails to disclose receiving the configuration information comprises at least one of receiving radio resource control (RRC) signaling and receiving layer one signaling.
Chen discloses receiving the configuration information comprises at least one of receiving radio resource control (RRC) signaling (See ¶0089, RRC signaling, including RRC signaling received during configuration, may explicitly indicate that the SPS PUSCH)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yang in view of Chen to include configuration information received includes payload size and UCI types. The motivation to combine is help ensure that UCI performance targets are met, the amount of resources allocated for UCI on a PUSCH may be allocated conservatively (See ¶0072).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen and, further in view of Park et al. (Pub. No. US 2019/0199477 A1; hereinafter Park).

Park discloses comprising indicating  whether a subset of time/frequency resources of a grant-free uplink channel are reserved for transmitting UCI by transmitting a first demodulation reference signal (DMRS) to indicate the grant-free uplink channel includes a subset of time/frequency resources reserved for UCI (See ¶0212, RE mapping order on frequency-domain (or time-domain) resources may comply with frequency-domain indices or a specific pattern;See ¶0546, a DMRS mapping pattern when a PUSCH to which UCI piggyback is applied is transmitted) and transmitting a second DMRS to indicate the grant-free uplink channel does not include a subset of time/frequency resources reserved for UCI. (See ¶0546, DMRS mapping pattern when a PUSCH is transmitted without UCI piggyback)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yang in view of Chen to include the DMRS is used to indicate resources reserved for UCI. The motivation to combine is UCI piggyback (hereinafter referred to as beta offset) may be set lower to reduce data resource loss (See ¶0593).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen and, further in view of Patel et al. (Pub. No. US 2017/0238306 A1; hereinafter Patel).
Regarding claims 7 and 14, Yang in view of Chen  fails to disclose indicating  whether a subset of time/frequency resources of a grant-free uplink channel are reserved for transmitting UCI by selecting a first pool of resources to indicate the grant-free uplink channel includes a subset of time/frequency 
	Patel discloses indicating  whether a subset of time/frequency resources of a grant-free uplink channel are reserved for transmitting UCI by selecting a first pool of resources to indicate the grant-free uplink channel includes a subset of time/frequency resources reserved for UCI (See ¶0048, a set of 10 RBs  consisting of every 10th RB may be dedicated to each interlace; See ¶0049, the first interlace is reserved for UCI transmission; interpreted that the a resource pool is reserved for UCI ) and selecting a second pool of resources to indicate the grant-free uplink channel does not include a subset of time/frequency resources reserved for UCI. (See ¶0048, a set of 10 RBs  consisting of every 10th RB may be dedicated to each interlace; See ¶0049, the remaining two interlaces are allocated to the access terminal are used for data transmission; interpreted the last two resource pools are not reserved for UCI)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yang in view of Chen to include first resource pool and second resource pool. The motivation to combine is efficiently to increase spectral efficiency and hence overall system capacity (See ¶0005).
Claims 15-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Pub/ No. US 2018/0332577 A1; hereinafter Yang) in view of Chen et al. (Pub. No. US 2016/0353430 A1; hereinafter Chen2).
Regarding claims 15 and 20, Yang discloses a network node operable to receive uplink control information (UCI) on grant-free resources, the network node comprising processing circuitry (See ¶0117, The processor 112 may be configured to implement the procedures and/or methods) operable to: transmit UCI configuration information to a wireless device, (See ¶0042, Control information transmitted through the PDCCH is referred to as downlink control information (DCI). The DCI includes uplink scheduling information)  the UCI configuration information  including at least one of an indication of a (See ¶0042, Control information transmitted through the PDCCH is referred to as downlink control information (DCI). The DCI includes uplink scheduling information; See ¶0070, A resource block 503 is a resource allocation unit corresponding to 12 subcarriers in the frequency domain and to a slot in the time domain; See ¶0091, The UL transmission resources may be configured to have a specific period within the time duration; a PUSCH transmitted through semi-persistent scheduling (SPS) without a dynamic UL grant (referred to as SPS PUSCH hereinafter); receive the grant-free uplink channel; (See ¶0091, a PUSCH transmitted through semi-persistent scheduling (SPS) without a dynamic UL grant (referred to as SPS PUSCH hereinafter) and determine whether the received grant-free uplink channel includes UCI in a reserved subset of time/frequency resources. (See ¶0030, control information transmitted from the UE to the BS is called uplink control information (UCI); the UCI transmitted through a PUSCH; See ¶0091, a PUSCH transmitted through semi-persistent scheduling (SPS) without a dynamic UL grant (referred to as SPS PUSCH hereinafter); See ¶0100, only UCI is transmitted through the reserved-PUSCH without UL-SCH data, a (dummy) UL-SCH data signal is padded in/mapped to reserved-PUSCH resources (e.g., symbols/REs))
However, Yang fails the configuration information indication UCI payload size and UCI type;
Chen2 discloses UCI payload size, and UCI type. (See ¶0092, payload size and UCI types of the UCI may be identified based at least in part on at least one of an RRC configuration)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yang to include configuration information received includes payload size and UCI types. The motivation to combine is help ensure that UCI performance targets are met, the amount of resources allocated for UCI on a PUSCH may be allocated conservatively (See ¶0072).

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen2, and further in view of Park et al. (Pub. No. US 2019/0199477 A1; hereinafter Park).
Regarding claims 17 and 22, Yang in view of Chen2 fails to disclose the processing circuitry is operable to determine whether the received grant-free uplink channel includes UCI in the reserved subset of time/frequency resources by determining whether a received demodulation reference signal (DMRS) is of a first type indicating that the grant-free uplink channel includes a subset of time/frequency resources reserved for UCI
Park discloses the processing circuitry is operable to determine whether the received grant-free uplink channel includes UCI (See ¶0998, the UCI mapping order between the (UCI mapping target) symbols may be predetermined between the eNB and UE based on DM-RS patterns in the PUSCH and PUSCH duration) in the reserved subset of time/frequency resources by determining whether a received demodulation reference signal (DMRS) is of a first type indicating that the grant-free uplink channel includes a subset of time/frequency resources reserved for UCI (See ¶0212, RE mapping order on frequency-domain (or time-domain) resources may comply with frequency-domain indices or a specific pattern; See ¶0546, a DMRS mapping pattern when a PUSCH to which UCI piggyback is applied is transmitted) or is of a second type indicating that the grant-free uplink channel does not include a subset of time/frequency resources reserved for UCI. (See ¶0546, DMRS mapping pattern when a PUSCH is transmitted without UCI piggyback)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yang in view of Chen2 to include .
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen2 and, further in view of 3GPP ( 3GPP TSG RAN WG1 R1-1714160; hereinafter 3GPP)
Regarding claims 18 and 23, Yang disclose the processing circuitry is operable to determine whether the received grant-free uplink channel includes UCI in the reserved subset of time/frequency resources (See ¶0030, control information transmitted from the UE to the BS is called uplink control information (UCI); the UCI transmitted through a PUSCH; See ¶0070, A resource block 503 is a resource allocation unit corresponding to 12 subcarriers in the frequency domain and to a slot in the time domain; See ¶0091, The UL transmission resources may be configured to have a specific period within the time duration; a PUSCH transmitted through semi-persistent scheduling (SPS) without a dynamic UL grant (referred to as SPS PUSCH hereinafter)
However, Yang in view of Chen2 fails to disclose 3GPP disclose the processing circuitry is operable to determine whether the received grant-free uplink channel includes uplink data in the reserved subset of resources by blindly decoding the reserved subset of resources.
3GPP disclose the processing circuitry is operable to determine whether the received grant-free uplink channel includes uplink data in the reserved subset of resources by blindly decoding the reserved subset of resources. (Page 5, Multiple resource allocation for UL data transmission without grant should not increase blind decoding complexity at the gNB)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yang in view of Chen2 to include the base station uses blind decoding to determine which resources have uplink data. The motivation to combine is to reduce the collision probability while minimizing the blind decoding complexity at the gNB, a UE may be assigned to multiple resources (Page 4).
s 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen2 and, further in view of Patel et al. (Pub. No. US 2017/0238306 A1; hereinafter Patel).
Regarding claims 19 and 24, Yang in view of Chen2 fails to disclose processing circuitry is operable to determine whether the received grant-free uplink channel includes UCI in the reserved subset of time/frequency resources by determining whether the reserved subset of time/frequency resources belong to a first pool of resources or a second pool of resources.
	Patel discloses processing circuitry is operable to determine whether the received grant-free uplink channel includes UCI in the reserved subset of time/frequency resources by determining whether the reserved subset of time/frequency resources belong to a first pool of resources or a second pool of resources. (See ¶0048, a set of 10 RBs consisting of every 10th RB may be dedicated to each interlace; See ¶0049, first interlace (interlace #1) is reserved for UCI transmission while the remaining two interlaces allocated to the access terminal 120 (interlace #2 and #3) are used for data transmission; interpreted each interlace is a resource pool and the base station reserves the resource pool for UCI transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yang in view of Chen2 to include first resource pool and second resource pool. The motivation to combine is efficiently to increase spectral efficiency and hence overall system capacity (See ¶0005).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2018106911 A2-See ¶0017, during an autonomous uplink transmission, a MF UE may transmit signaling on a MF cell without an uplink grant (e.g., without an uplink grant from an eNB).
Lunnttila et al. (Pub. No. US 2014/0211767 A1)- to schedule dynamically uplink (UL) data and/or control signals without a need to transmit a UL grant to a device on a physical downlink control channel (PDCCH) is provided. A downlink assignment in subframe 50 on enhanced control channel on the downlink 29 can be used to reserve both PUSCH and A/N resources in a subframe 52 of the uplink 28. The three subframes following subframe 50 including the DL assignment may be provided for the communication device for processing prior it sends at subframe 52 the PUSCH and A/N related to a physical downlink shared channel (PDSCH).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Tejis Daya/Primary Examiner, Art Unit 2472